                       Case 1:21-cv-04066-MKV Document 4 Filed 05/07/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Southern District
                                                        __________ Districtofof
                                                                              New  York
                                                                                __________

                                                                                )
                                                                                )
 JOSUÉSHAEL
DILENIA
    RAYMOND
    JOSE        CRUZ,
            PAGUADA,
           PAGUADA,
            QUEZADA,     ononbehalf
                   GONZALEZ,
                          on      onofof
                              behalf
                              behalf  ofhimself
                                             of and
                                         herself
                                      behalf
                                         himself andall
                                                himself                         )
all   others
    others
 alland
     others    similarly
         all similarly
             others
              similarly  situated,
                       situated,
                     similarly
                        situated,
                               situated,                                        )
                             Plaintiff(s)                                       )
                                                                                )
                                  v.                                                    Civil Action No.
                                                                                )
                                                                                )
                                                                                )
                                                                                )
     AMPLIFY
HOMEDICS
 HOMECLICK
 SWEET
 THERADOME,
 PRIMEX,
    ST.  PETE'S
    GENFOOT
        TROPEZ,
KIDROBOT,
LALICIOUS
POLDER
    ARTSANA
     ZAK
    STOCKX
BROKEN
 DIAMOND
 COSTAR
  TITAN
     GIGGLE
DRAGON
RAEL,
 BERRICLE
 JONES     INC.,
         CHAIR
          ARROW
     BOSTON
       INC.,
         POTATO SNACK
              USA,
               LLC,
                  INC.,
                   LLC,
                LLC,
           GROUP,
            SELECT   LLC,
                 AMERICA
          DESIGNS,
          PRODUCTS,
             LLC,
             INC.,
                USA,INC.,
               HOLDING,
          ALLIANCE
             LLC, LLC,    BRANDS,
                       INC.,
                        INC.,
                     RANCH,
                      INC.,
                       TOYS
                INTERIORS
                     CHIP     INC.,
                           LLC,
                         LLC,LLC,
                               &HOME
                            CO.,INC.,  INC.,
                                  COLLECTIBLES,  LLC,LLC,
 BIRTHDAY
 UNIVERSAL
 BABYVISION,
MOTOROLA
MUIR         IN
      LONGBOARD
CALIFIA        SCREEN
                AINC.,
                   BOX,
              MOBILITY
         FARMS,     LLC,  LLC,
                           ARTS,
                        SHOP,
                            LLC,   INC.,FURNISHINGS,
                                 INC.,                                          )
                            Defendant(s)                                        )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              SWEET
                                                       KIDROBOT,
                                                        COSTAR
                                                        DIAMOND
                                                        UNIVERSAL
                                                        MUIR
                                                      BROKEN
                                                        RAEL,
                                                        DRAGON
                                                       MOTOROLA LONGBOARD
                                                        LALICIOUS
                                                    THERADOME,
                                                           PETE'S
                                                        BERRICLE
                                                         BIRTHDAY
                                                        CALIFIA
                                                        TITAN      ARROW
                                                                 INC.
                                                                  CHAIR
                                                                         INC.
                                                                      GROUP,
                                                                        SELECT
                                                                           SCREEN
                                                                       ALLIANCE
                                                                         LLC
                                                                         IN
                                                                     FARMS,
                                                                                   INC.
                                                                                     TOYS
                                                                                RANCH,
                                                                          MOBILITY
                                                                          LLCINC.
                                                                              A CHIP
                                                                             LLCBOX,
                                                                                 LLC    ARTS,
                                                                                      SHOP,
                                                                                      LLC
                                                                                        LLC
                                                                                        LLC & INC.
                                                                                           INC.COLLECTIBLES,
                                                                                                INC.            LLC
                                                       JONES
                                                       C/O
                                                        C/O       POTATO
                                                        BABYVISION,
                                                            INCORPORATING
                                                              CORPORATION    INC.       CO.
                                                                                        SERVICES,
                                                                                      SERVICE
                                            AMPLIFY
                                              POLDER
                                             ARTSANA    10150
                                                        2451
                                                        10417
                                                       SNACK
                                                      3296
                                                        C/O
                                                        C/O
                                                       C/O
                                                        701     E YORK
                                                          PRODUCTS,
                                                            THE
                                                             7TH
                                                        141-07
                                                         C/O
                                                          USA,
                                                        C/O
                                                        4304  THE
                                                                N  ENTERPRISE
                                                                  HEBRIDES
                                                                   BRANDS,
                                                            JUNCTION
                                                             HARVARD
                                                              THE           ROAD
                                                                              HWY
                                                                      CORPORATION
                                                                    CORPORATION
                                                                     STREET
                                                               CORPORATION
                                                                   20TH
                                                                  INC.,
                                                                   BELTWOOD  LLC,
                                                                            AVE
                                                                      CORPORATION    SUITE
                                                                                  #401 PRKY
                                                                                  CIRCLE
                                                                                 INC.,
                                                                               BUSINESS     TRUST
                                                                                             SERVICES,
                                                                                           TRUST
                                                                                       SERVICE
                                                                                      PKWY  TRUST
                                                                                                      LTD.INC.
                                                                                             30 COMPANY
                                                                                                     COMPANY
                                                                                                    COMPANY
                                                                                                   COMPANY
                                                                                                     COMPANY
                                              ST.
                                                C/O
                                            STOCKX TROPEZ,
                                            HOMECLICK
                                                    C/O
                                               PRIMEX,
                                              HOMEDICS
                                              GENFOOT
                                             BOSTON
                                             ZAK      C823
                                                         TINC.,
                                                        30 THE
                                                        LLC,
                                                       3500
                                                   DESIGNS,
                                                        251    INC.,
                                                            BOWMAN
                                                            LLC,
                                                            CORPORATION
                                                             USA,
                                                           AMERICA
                                                         INTERIORS COMPANY
                                                            FIREMENS
                                                              SDEIGO, LLC,
                                                                  DUPONT
                                                             LITTLE
                                                                 INC.,      ST.
                                                                              WAY
                                                                           INC.,
                                                                           HOME
                                                                         FALLS  HWY   CORPORATION
                                                                                        SYSTEM
                                                                                     POUGHKEEPSIE,
                                                                                     FURNISHINGS,
                                                                                    DRIVE              LLC,
                                            C/O
                                            GIGGLE
                                              C/O
                                             C/O THE    HUNT
                                                        TWINSBURG,
                                                        SAN
                                                      HOLDING,
                                                       CORPORATION
                                                      INGRAM,
                                                        16192
                                                        1209
                                                   CORPORATION
                                                       1209
                                                        HERMOSA
                                                  CORPORATION
                                                        1209      VALLEY,
                                                              ORANGE
                                                        WHITESTONE,
                                                         251  LITTLE
                                                        FARMERS     TX
                                                                ORANGE
                                                               ORANGE LLC,
                                                                 COASTAL     OH
                                                                            CA
                                                                        78025
                                                                        BEACH,  MD
                                                                                92126
                                                                               TRUST
                                                                               ST
                                                                          SERVICE
                                                                              ST
                                                                          FALLS
                                                                        SERVICE
                                                                        BRANCH,  HWY
                                                                               NEW
                                                                              ST     21030-3344
                                                                                  44087
                                                                                     CA  COMPANY
                                                                                        COMPANY
                                                                                    DRIVE90254
                                                                                       YORK
                                                                                       COMPANY
                                                                                       TX     11357
                                                                                          75244
                                              C/O
                                            C/OC/O
                                              C/O
                                              C/O
                                            C/O
                                             C/O   REGISTERED
                                                  CORPORATION
                                                1200
                                                   THE MANSFIELD,
                                                  UNITEDNEW
                                                    VBRCS,
                                                    ALON
                                                    251S.       YORK,
                                                               LLC
                                                           KAUFMAN
                                                          LITTLE
                                                           PINE
                                                         CORPORATION
                                                  NATIONAL
                                                       DOVER,
                                                  IRVING     AGENT
                                                        WILMINGTON,
                                                            L       DE
                                                              ZAKHEIM  AGENT
                                                                        SERVICE
                                                                     ISLANDOH
                                                                           12603
                                                                       FALLS
                                                                 REGISTERED
                                                                          GROUP
                                                                         19901DE  SOLUTIONS,
                                                                                44903 COMPANY
                                                                                   ROAD
                                                                                    DRIVE
                                                                                 TRUST INC.
                                                                                   19808   COMPANY
                                                                                      AGENTS,      INC.
                                                                                                  INC.
                                            CORPORATION
                                            C/O
                                              251THE
                                             PRINCETON
                                              1220
                                            251        CORPORATION
                                                        LEWES,
                                                    SOUTH
                                                 LITTLE         TRUST
                                                        WILMINGTON,
                                                   LITTLE
                                                       WILMINGTON,
                                                            FALLS
                                                         WILMINGTON,
                                                             SOUTH
                                                        WILMINGTON, DE
                                                              STREET,
                                                           FALLS     DRIVE, CENTER
                                                                          19958
                                                                       DRIVE,DETRUST
                                                                               DE
                                                                               DE
                                                                         CORPORATE
                                                                              DE   19801
                                                                                  19801
                                                                              SUITE 19808
                                                                                   19801 1209
                                                                                         COMPANY
                                                                                       150     ORANGE
                                                                                            CENTER,      STREET,
                                                                                                       SUITE  160
                                               411
                                              3000
                                             1603   EAST
                                                     PONTIAC
                                              CORPORATION
                                             160  GREENTREE
                                                    SOUTH
                                                PLANTATION,
                                            39111    SIX
                                            WILMINGTON,
                                            CORPORATION
                                                            WISCONSIN
                                                                   TRAIL,
                                                                    TRUST
                                                             GARFIELD
                                                    WILMINGTON,
                                                          MILEDE     DRIVE,
                                                                       FL
                                                                   ROAD,
                                                                TRUST
                                                                    19801
                                                                               AVENUE,
                                                                               CENTER
                                                                                SUITE
                                                                               ROAD,
                                                                            33324
                                                                             DE
                                                                            CENTER 19808   1209
                                                                                         101
                                                                                         1209    ORANGE
                                                                                               ORANGE       STREET,
                                                                                                         STREET,
                                              WILMINGTON,
                                             100  CHARLES
                                              SACRAMENTO,
                                            WILMINGTON,        DE DE
                                                               EWING
                                                                   CA  19808BOULEVARD,
                                                                        95811
                                                                     19808
                                              SUITE 1000,
                                              COMMERCE
                                              WILMINGTON,
                                             DOVER,
                                             AIRWAY  DE
                                            WILMINGTON,   TOWNSHIP,
                                                           DE
                                                        19904
                                                     HEIGHTS,
                                                          DE  19801  MI 48390
                                                               WA 99001
                                                             19801
                                            LIVONIA,
                                             EWING,  MI08628
                                                    NJ  48152
                                              MILWAUKEE,   WI 53202


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         MARS &
                                        COHEN  KHAIMOV
                                                 MIZRAHILAW,
                                                         LLP PLLC
                                         10826 64TH AVENUE, SECOND FLOOR
                                        300 CADMAN PLAZA WEST
                                         FOREST
                                        12TH     HILLS, NEW YORK 11375,
                                             FLOOR
                                        BROOKLYN, NEW YORK 11201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                            CLERK OF COURT


Date:         5/7/2021                                                                               /s/ J. Gonzalez
                                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-04066-MKV Document 4 Filed 05/07/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
